 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     JERRY DILLINGHAM,                            Case No. 1:18-cv-00579-LJO-EPG (PC)
11
                   Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
12                                                FOR A COPY OF THE SCHEDULING
           v.                                     CONFERENCE TRANSCRIPT
13
     F. GARCIA,                                   (ECF NO. 78)
14
                  Defendant.
15
16
17
18          Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          The Court held a scheduling conference on September 30, 2019. (ECF No. 76). After

21   the conference the Court issued a scheduling order that includes all relevant dates and

22   deadlines. (ECF No. 75).

23          On October 21, 2019, Plaintiff filed a motion for a copy of the scheduling conference

24   transcript, “free of cost.” (ECF No. 78).

25          Plaintiff’s motion will be denied. Plaintiff has cited no legal authority requiring the

26   Court to pay for a copy of a transcript from a scheduling conference, and the Court is aware of

27   none. Moreover, the Court issued a scheduling order that includes all the relevant dates and

28   deadlines.

                                                     1
 1          If Plaintiff wishes to obtain a copy of the transcript, he may place an order with the
 2   Electronic Court Recorder Operator. In this instance, if Plaintiff wants to obtain a copy of the
 3   transcript, he should write to Otilia Rosales, ECRO, 2500 Tulare Street, Fresno, CA, 93721,
 4   Room 1501. The correspondence should include the case name, case number, date of hearing,
 5   and the portion(s) of the transcript that Plaintiff wishes to order. Mrs. Rosales can provide
 6   further information regarding the cost of obtaining this transcript. The Court notes that the
 7   transcript is not currently available through the Court’s online electronic filing system.
 8          Accordingly, based on the foregoing, IT IS ORDERED that Plaintiff’s motion for a
 9   copy of the scheduling conference transcript is DENIED.
10
     IT IS SO ORDERED.
11
12
        Dated:     October 23, 2019                             /s/
13                                                        UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
